Citation Nr: 0836455	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
neuropathy, right foot, currently rated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for peripheral 
neuropathy, left foot, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy, right hand, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for peripheral 
neuropathy, left hand, currently rated as 10 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to 
September 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Des Moines, Iowa.

The veteran appeared before the undersigned Veterans Law 
Judge in February 2007 and delivered sworn testimony via 
video conference hearing in Des Moines, Iowa.

In February 2007 and March 2007 additional evidence pertinent 
to the issues on appeal was received along with a waiver of 
initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The veteran's right and left foot peripheral neuropathy 
is manifested by no more than moderate incomplete paralysis 
of the sciatic nerve.

2.  The veteran's right and left hand peripheral neuropathy 
is manifested by no more than mild incomplete paralysis of 
the median nerve.

3.  The veteran's service-connected disabilities are of such 
nature and severity as to prevent his participation in any 
regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for peripheral neuropathy, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for peripheral neuropathy, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy, left hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8515 (2008).

4.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy, right hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8515 (2008).

5.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2005 the veteran was informed 
of the evidence and information necessary to substantiate his 
TDIU claim, the information required of him to enable VA to 
obtain evidence in support of the claim, the assistance that 
VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  VCAA notice was provided to the veteran prior to 
the initial adjudication.  Pelegrini.

As for the increased rating claims, under 38 U.S.C. § 5103(a) 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The May 2005 VCAA letter failed to provide the veteran with 
notice that to substantiate his claims the evidence must 
demonstrate the effect that the worsening of his condition 
has on his employment and daily life.  Vazquez-Flores, supra.  
The letter also failed to notify the veteran that if an 
increase in his disability was found, the disability rating 
would be assigned in accordance with the applicable 
diagnostic code.  Accordingly, the Board finds that VA has 
not provided adequate section 5103(a) notice to the veteran, 
and such notice error is presumptively prejudicial.  Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  To 
overcome the presumption of prejudice associated with a pre-
adjudicatory notice error, VA must show that the purpose of 
the notice was not frustrated and that the error did not 
affect the essential fairness of the adjudication."  Sanders, 
487 F.3d at 889.

A review of the evidence of record reveals that, in the 
December 2006 statement of the case, the regulations and 
Diagnostic Code criteria for rating the service-connected 
disabilities at issue were provided.  The veteran was 
specifically notified of the evidence necessary to obtain 
higher disability ratings for his service-connected 
disabilities on appeal.  Furthermore, the May 2005 notice 
letter that the veteran received during this appeal, although 
not substantively adequate for section 5103(a) purposes, did 
provide him with information of VA's responsibility to assist 
him in obtaining evidence and provide him with a medical 
examination if necessary, as well as how to contact VA with 
any questions he may have.  Importantly, the Board notes that 
the veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  The veteran has submitted 
argument and evidence (including February 2007 Board video 
testimony) in support of his appeal.  Based on the foregoing, 
the Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of the 
increased rating claims such that the essential fairness of 
the adjudication is not affected.  Sanders, supra.

In January 2007 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA medical records, private treatment 
records, and records from the Social Security Administration 
(SSA).  The veteran has undergone examinations that have 
addressed the matters presented by this appeal.  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to these claims.

In January 2005 the veteran submitted a claim for TDIU.  As 
noted in the May 2005 VCAA letter (and elsewhere), the RO 
construed the January 2005 claim as a claim for an increased 
rating for the veteran's service-connected disabilities.

I.  Right and left foot peripheral neuropathy

By rating action in November 2004, service connection for 
peripheral neuropathy, right foot and left foot, was 
established.  The disabilities are currently assigned 20 
percent ratings under Diagnostic Code 8520.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating requires 
severe incomplete paralysis with marked muscular atrophy.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
An 80 percent rating is assigned for complete paralysis of 
the sciatic nerve.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  Note at "Diseases of 
the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

At a July 2005 VA examination, the veteran indicated that 
both lower extremities were "numb and dead" from his hips 
to his feet if he stood more than 15 minutes.  He also 
complained of a burning and tingling sensation in the lower 
extremities if he stood for more than 15 minutes.  
Examination revealed lower extremity strength of 5/5; there 
was no pain with manipulation of the feet.  The veteran was 
able to rock up on the heels and raise up on his toes and 
take steps without difficulty.  Pin prick and vibration were 
non-responsive distal to the mid thigh of both lower 
extremities; deep tendon reflexes were 2+/2+ and symmetric.  
Hoffman and Babinski reflexes were negative bilaterally.  The 
diagnosis was peripheral neuropathy of both lower extremities 
without apparent functional limitation, other than the 
complained of non-anatomic paresthesias.

At a January 2007 private neurological consultation the 
veteran complained of discomfort (a burning sensation) in the 
feet.  Examination revealed normal power in the knees and 
feet.  Ankle reflexes were absent, and plantar responses were 
down going.  Sensations were impaired to pinprick, light 
touch, and vibration.  The impression was discomfort in the 
lower extremities. 

At his February 2007 Board hearing, the veteran indicated 
that he had decreased strength in his legs.  He stated that 
he could not walk a great distance, and further remarked that 
he had little strength to operate the clutch and brakes of 
farm equipment, especially at the end of the day.  Problems 
with his legs and feet also made it difficult for him to get 
up into a tractor.  The veteran's wife stated that the 
veteran needed a cane and walker for ambulation.

A February 2007 private functional capacity evaluation noted 
that the veteran had moderate discomfort through his spinal 
and lower extremity musculature.  

The veteran has consistently complained of pain and soreness 
in the feet.  Despite those complaints, however, there is no 
evidence of moderately severe incomplete paralysis of the 
sciatic nerve.  The September 2005 VA examiner opined that 
the veteran had peripheral neuropathy of both lower 
extremities without apparent functional limitation.  While 
the January 2007 private examiner noted that ankle reflexes 
were absent, and sensation was impaired, the examiner also 
noted that the veteran had normal power in the knees and 
feet.  Thus, as there is no evidence of moderately severe 
incomplete paralysis of the sciatic nerve, a rating in excess 
of 20 percent for right and left foot peripheral neuropathy 
is not warranted at anytime during the appeal period.  Hart.

II.  Right and left hand peripheral neuropathy

By rating action in November 2004, service connection for 
peripheral neuropathy, right and left hand, was established.  
The disabilities are currently assigned 10 percent ratings 
under Diagnostic Code 8515.

Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the median nerve for the major 
or minor nerve.  A 30 percent is warranted for moderate 
incomplete paralysis for the major hand and a 20 percent 
rating for the minor hand.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.

The record establishes that the veteran is right hand 
dominant.

At a July 2005 VA examination, the veteran essentially 
indicated that he had mild numbness and burning and tingling 
sensation in the upper extremities.  Examination revealed 
upper extremity  strength (proximal) of 4.5/4 in the 
shoulders, and upper extremity (distal) of 5/5.  Pin prick 
and vibration were grossly intact and symmetric for the upper 
extremities; deep tendon reflexes were increased at 3+/3+ and 
symmetric in the upper extremities.  The diagnosis was 
peripheral neuropathy of both upper extremities without 
apparent functional limitation and negative examination.

At a January 2007 private neurological examination, the 
veteran complained of paresthesia of the hands and shoulders.  
Examination revealed slightly impaired grip, the right hand 
more than the left.  There was mild sensory impairment in the 
median nerve distribution of both hands.  The impression was 
reported paresthesia and mild clumsiness of the hands, 
probably related to entrapment neuropathy involving the 
median or ulnar nerves.

At a February 2007 private examination, the veteran displayed 
moderately increased hypertonicity through his upper 
extremity musculature while performing functional capacity 
evaluation tasks.

At his February 2007 Board hearing, the veteran indicated 
that he had decreased strength in his hands.  He stated 
(Transcript at page 14.) that problems with his hands 
prevented him from being unable to perform mechanical work on 
farm equipment and on the school bus.  He noted that he had a 
problem lifting items that weighed more than 5-10 pounds.  
His arm pain also prevented him from sleeping at night.

The veteran's upper extremity disabilities are characterized 
by pain and numbness, and it does not rise to the level of 
moderate incomplete paralysis.  Upon VA examination in July 
2005, strength in the upper extremities was well within 
normal limits, and the July 2005 VA examiner noted that the 
veteran's peripheral neuropathy of the upper extremities was 
without apparent functional limitation.  The January 2007 
private examiner noted, at most, mild disability of the upper 
extremities.  

As there is no evidence of moderate incomplete paralysis of 
the sciatic nerve, a rating in excess of 10 percent for right 
or left upper extremity peripheral neuropathy is not 
warranted at anytime during the appeal period.  Hart.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The veteran's disabilities have been evaluated 
under the applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by 
his disabilities.  The evidence does not reflect that any of 
the disabilities at issue, alone, have caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

III.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in January 2005, the 
veteran indicated that he had last worked full time in June 
2004.  He indicated that, from August 1988 to June 2004, he 
had worked 25 hours per week as a school bus driver.  He 
reported that he had completed high school and had no 
additional training or college.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above purpose 
of one 40 percent disability in combination, disabilities of 
1 or both upper or lower extremities, including the bilateral 
factor, and disabilities resulting from common etiology will 
be considered as 1 disability.  38 C.F.R. § 4.16(a).  In 
addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In the present case, service connection is currently 
established for chronic tinea corporis and pedis with 
onychomycosis, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; bilateral hearing 
loss, rated as 20 percent disabling; peripheral neuropathy, 
right foot, rated as 20 percent disabling; peripheral 
neuropathy, left foot, rated as 20 percent disabling; 
peripheral neuropathy, right hand, rated as 10 percent 
disabling; peripheral neuropathy, left hand, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
and hemorrhoids, erectile dysfunction, and renal 
insufficiency, all rated as noncompensable; the combined 
service-connected disability rating is 80 percent.  As such, 
the veteran has met the thresholds set forth under 38 C.F.R. 
§ 4.16(a).

The Board will now review the evidence of record to see if it 
demonstrates that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

The Board observes that in a February 2005 note, the 
veteran's private physician stated that the veteran was 
unable to drive a bus secondary to diabetes and peripheral 
neuropathy in the feet and hands.  Further, in a February 
2007 private functional capacity evaluation, the examiner 
noted that the veteran did not display any significant 
abilities.  It was noted that the veteran experienced 
difficulties with all tasks that were performed for any 
extended period of time.  The February 2007 private examiner 
stated that the veteran's current capabilities placed him in 
the sedentary category (lifting up to 5 pounds on an 
occasional basis) of physical demand characteristics.  The 
examiner then commented as follows:

While the [veteran's] capabilities are in 
the sedentary category, he would have 
significant difficulty with performing 
work tasks or activities of daily living 
on a full-time basis.  [The veteran] 
would not be able to safely perform 
lifting, carrying, standing, walking or 
dexterity tasks on a day after day, 
continuous basis.

A July 2005 VA examiner has essentially stated that the 
veteran is capable of gainful employment commensurate with 
his education and training.  The veteran's education and 
training, however, appear to have been limited to (prior to 
2004) driving a bus and farming.  The February 2005 opinion 
of the veteran's private physician, and the more recent 
comments of the February 2007 private examiner, establish 
that the veteran is unable, due to service-connected 
disability, to drive a bus or engage in farming.  

With resolution of doubt in the veteran's favor, the Board 
finds that a fair reading of the comments of the February 
2005 and February 2007 private examiners reveals that the 
veteran's service-connected disabilities preclude him from 
obtaining and maintaining gainful employment.  The medical 
findings of record appear to corroborate the testimony of the 
veteran and his wife concerning his inability to safely drive 
and operate motor vehicles, including a school bus and farm 
equipment.

The Board notes that marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  The standard, as in this case, is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The Board notes that the veteran has 
received no education beyond high school, and it appears that 
any gainful employment he could be engaged in would involve 
the use of his upper and lower extremities.  Further, there 
is no evidence in the file indicating that the veteran is 
capable of performing even general employment, and what such 
employment would entail.

Records reflect that the Social Security Administration (SSA) 
has found the veteran to be too disabled to work, due to a 
primary diagnosis of COPD.  The criteria utilized by VA and 
SSA in determining entitlement to disability benefits are not 
the same and a determination by SSA, while relevant, is not 
binding upon VA.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  VA is to make an independent analysis and 
determination on the matter.  At any rate, the findings from 
SSA do not contradict the medical evidence of record, as the 
veteran's service-connected disabilities are of such nature 
and severity as to prevent his participation in any regular 
substantially gainful employment.

In conclusion, the evidence of record supports a grant of 
TDIU.  While it may be argued that the competent evidence is 
in equipoise as to whether the veteran is precluded from 
substantially gainful employment as a result of his service-
connected disabilities, in such cases, doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for peripheral neuropathy, 
right foot, is denied.

A rating in excess of 20 percent for peripheral neuropathy, 
left foot, is denied.

A rating in excess of 10 percent for peripheral neuropathy, 
right hand, is denied.

A rating in excess of 10 percent for peripheral neuropathy, 
left hand, is denied.

TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


